 Case 19-12284        Doc 34      Filed 09/03/19 Entered 09/03/19 10:21:46                Desc Main
                                     Document Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                            )   In Proceedings
                                                  )   Under Chapter 13
Stanley Hinton, Jr.                               )
Debtor(s).                                        )   Case No.19-12284
                                                  )   Honorable Judge Jack B. Schmetterer

                                       NOTICE OF MOTION

To: David M Siegel, David M. Siegel & Associates , 790 Chaddick Drive , Wheeling, IL 60090,
davidsiegelbk@gmail.com via electronic notification;

Tom Vaughn , 55 E. Monroe Street, Suite 3850 , Chicago, IL 60603, via electronic notification;

Patrick S Layng , 219 S Dearborn St , Room 873, Chicago, IL 60604, via electronic notification;

Stanley Hinton, Jr. Debtor, 5017 S Prairie Apt. 1N , Chicago, IL 60615 via US Mail.

       Please take notice that on September 18, 2019 at 10:00 A.M., or as soon thereafter as counsel may
be heard, I shall appear before the Honorable Jack B. Schmetterer, at Courtroom 682, 219 South
Dearborn, Chicago, Illinois 60604, or before any other Bankruptcy Judge who may be presiding in said
Judge's place, and shall present to the Court the attached motion at which time you may appear if you so
choose.

                                                              /s/ Jennifer Rinn
 Case 19-12284         Doc 34      Filed 09/03/19 Entered 09/03/19 10:21:46                Desc Main
                                      Document Page 2 of 4


                                    CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Electronic Court Notification or by depositing the same postage prepaid, in
the U.S. Mail on September 03, 2019.

                                                               Respectfully submitted,
                                                               Rinn Richman Law

                                                               /s/ Jennifer Rinn
                                                               Jennifer Rinn
 Case 19-12284           Doc 34      Filed 09/03/19 Entered 09/03/19 10:21:46                  Desc Main
                                        Document Page 3 of 4


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE:                                                 )   In Proceedings
                                                       )   Under Chapter 13
Stanley Hinton, Jr.                                    )
Debtor(s).                                             )   Case No.19-12284
                                                       )
                                                       )   Honorable Judge Jack B. Schmetterer

                                  MOTION FOR RELIEF FROM STAY
       NOW COMES Exeter Finance, LLC, by and through its undersigned attorney, and as for its
Motion for Relief from Stay, states as follows:
  1.     Exeter Finance, LLC is a creditor of the Debtor and is seeking relief pursuant to 11 U.S.C. § 362.

  2.     On April 15, 2017, Debtor Stanley Hinton, Jr. executed a Motor Vehicle Retail Installment Sales
         Contract for an interest in one, 2014 DODGE TRUCK Ram 1500 Pickup-V8 Crew Cab

         Tradesman 4WD, VIN 1C6RR7KT4ES468362 ("Contract"). A true and correct copy of the
         Contract is attached hereto as Exhibit "A".

  3.     Exeter Finance, LLC has a properly perfected interest in the Collateral, and said lien was noted
         upon the Certificate of Title in connection with the aforesaid motor vehicle. A true and correct

         copy of the Certificate of Title is attached hereto as Exhibit "B".
  4.     On April 29, 2019, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

         United States Bankruptcy Code.

  5.     As of August 20, 2019, the total debt owed to Exeter Finance, LLC was $34,984.25. Movant
         alleges the value of said motor vehicle is approximately $20,150.00 pursuant to a N.A.D.A.

         Valuation attached hereto as Exhibit "C".

  6.     Debtor is in default in the post-petition amount of $3,422.80. Debtor is in default in the pre-
         petition amount of $1,711.40. The last payment was received on March 13, 2019. A copy of the

         payment history is attached as Exhibit "D".

  7.     This motor vehicle is not necessary for the Debtor's effective reorganization.
 Case 19-12284            Doc 34       Filed 09/03/19 Entered 09/03/19 10:21:46                   Desc Main
                                          Document Page 4 of 4



  8.      Exeter Finance, LLC believes there is little to no equity in the property and that it is of zero value
          and benefit to the estate.

  9.      Exeter Finance, LLC's collateral is a rapidly depreciating asset.

10.       Movant's collateral is rapidly depreciating, and therefore should be allowed to immediately enforce

          and implement any Order Modifying the Automatic Stay that this Honorable Court may enter,
          notwithstanding Federal Bankruptcy Rule 400l(a)(3).

          WHEREFORE, Exeter Finance, LLC prays this Honorable Court for the entry of an order

modifying the automatic stay pursuant to 11 U.S.C. § 362 so as to allow Exeter Finance, LLC to take
possession of one 2014 DODGE TRUCK Ram 1500 Pickup-V8 Crew Cab Tradesman 4WD, VIN

1C6RR7KT4ES468362, and to enforce its rights against the security in accordance with the agreement

and/or applicable state laws and to find that Federal Rule 400l(a)(3) of the Federal Rules of Bankruptcy

Procedure is waived and thus Exeter Finance, LLC may immediately enforce and implement the Order
Modifying the Automatic Stay and for such other and further relief as the Court may deem just and

proper.
                                                                    Respectfully submitted,

                                                                    /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
